DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the communication filed on 04/26/2021. Claims 1-20 are pending and being considered. Claims 1 and 11 are independent. Claims 1-3 and 11 are amended. Thus, claims 1-20 are rejected.

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 04/26/2021, have been fully considered and are rendered moot in view of new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. The argument do not apply to the current art(s) being used. 
Furthermore, the claim amendments, filed on 04/26/2021, has overcome the rejection(s) under 35 USC § 101 and 35 USC § 112 (b). Therefore, these rejections has been waived/withdrawn.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 11 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over BALAKRISHNAN; VENKATESAN et al. (US 2015/0331694 A1), hereinafter (Bala), in view of Thadikaran, Paul J. et al. (US 2013/0283381 A1), hereinafter (Thad).

As per claim 1, Bala teaches an information handling system (IHS), comprising (Bala, Para. [0018], discloses that FIG. 1 schematically depicts a computer system having a host computer and a BMC): 
a non-transitory computer readable storage medium storing an operating system (OS) and at least 5one OS application (Bala, Fig. 1 and Para. [0042], discloses that a storage 115 is a non-volatile storage device. Examples of the storage 115 may include flash memory, memory cards, USB drives, hard drives, floppy disks, optical ); 
a baseboard management controller (BMC) comprising non-volatile memory configured to store BMC firmware, and a processor configured to execute the BMC firmware during OS runtime to (Bala, Fig. 1 and Para. [0050], discloses a baseboard management controller 120 that has at least a processor 121, a non-volatile memory 122 and a memory 123, and as disclosed in Para. [0051], wherein the non-volatile memory 122 stores the firmware 124 of the BMC 120. When the processor 121 of the BMC 120 is powered up (and when the boot program is executed at a processor of the host computer, as disclosed in Para. [0006]), the firmware 124 of the BMC 120 is loaded into the memory 123 and executed): 
receive a secure runtime request from the at least one OS application to 10access shared memory locations within the non-volatile memory (Bala, Fig. 1 and Para. [0004], when the firmware is executed at the processor, the BMC performs operations, such as, receiving a device request from a host computer to access a storage device through a first communication interface, e.g., the host computer includes a boot program (i.e., hereinafter OS application). When the boot program is executed at a processor of the host computer, the boot program sends the storage device request to the BMC (See Para. [0006]) to specify, for the OS installer, location of hardware drivers specific to the host computer at the storage device (See Para. [0007])); 

Wherein Thad teaches to authenticate the secure runtime request received from the at least one OS application (Thad, Para. [0031], discloses that in response to the received request from the endpoint (e.g., OS software or external entity), the firmware responds with data (i.e., by setting up a shared key between the endpoint and the firmware, as disclosed in Para. [0026]) needed for the endpoint (e.g., OS software or external entity) to complete tunnel setup, and/or see also Para. [0023], discloses that the firmware validated (i.e., authenticate) the payloads (i.e., request) to ensure this is from a trusted source (i.e., the endpoint having OS software) using the keys, which are stored in the secure storage 152); 
create a secure session for communicating with the at least one OS application after the secure runtime request is authenticated (Thad, Para. [0026], discloses that, at least one trusted communication channel is established by setting up a shared key between the endpoint (having OS software) and the firmware, in response to the storage device receives messages (i.e., secure runtime request) from the endpoint (having OS software) with the messages including read/write messages (i.e., to 10access shared memory locations within the non-volatile memory), and as further ); and  
15provide the at least one OS application secure runtime access to the shared memory locations within the non-volatile memory (Thad, Para. [0031], discloses to allow the OS software to perform a read of the specific regions of the secure storage located within the memory 150 (e.g., non-volatile memory, NAND, etc.) of the storage device 130, as shown in Fig. 1).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Thad’ into the teachings of ‘Bala’, with a motivation to provide anti-malware protection on storage devices by establishing a secure communication channel between a firmware and an authorized entity (e.g., external entity, operating system); Thad, Abstract and Para. [0001].

As per claim 1011, the claim recites substantially similar subject matter as claim 1. Therefore, the response set forth above with respect to claim 1 is equally applicable to claim 11 of “a method”. 

As per claim 14, Bala as modified by Thad teaches the method as recited in claim 11, wherein Bala fails to explicitly disclose but Thad further teaches access to the shared memory locations 30is disabled prior to the step of receiving (Thadikaran, Fig. 2 and Para. [0031], discloses that prior to the step of receiving a request for a list of regions that the OS software wants to access on the storage device remains secured in the secure storage).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Thad’ into the teachings of ‘Bala’, with a motivation wherein access to the shared memory locations 30is disabled prior to the step of receiving, as taught by Thad, in order to provide anti-malware protection on storage devices; Thad, Abstract and Para. [0001].

Claims 2-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Thad, as applied above, and further in view of ACPI Specification (NPL: Advanced Configuration and Power Interface (ACPI) Specification; UEFI Conference Dated: September 2017), hereinafter (ACPI Specification).

As per claim 2, Bala as modified by Thad teaches the information handling system as recited in claim 1, wherein Bala as modified by Thad fails to explicitly disclose but ACPI Specification teaches further comprising a non-transitory computer readable memory storing boot firmware and Advanced Configuration and 20Power Interface (ACPI) firmware, wherein the boot firmware includes boot services and runtime services, and wherein the ACPI firmware includes ACPI runtime services and ACPI tables (ACPI Specification, PDF Page 75 (Platform Firmware), discloses the collection of platform boot firmware (i.e., boot services) and platform runtime firmware (i.e., runtime services), and see also PDF Page 487 (First Runtime model section below, and also see PDF Page 60-61 (1.6 ACPI Specification and the Structure of ACPI; Line 7), discloses that the role of the ACPI System Firmware is primarily to supply the ACPI Tables).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘ACPI Specification’ into the teachings of ‘Bala’ as modified by ‘Thad’, with a motivation to provide a computer readable memory storing boot firmware and Advanced Configuration and 20Power Interface (ACPI) firmware, wherein the boot firmware includes boot services and runtime services, and wherein the ACPI firmware includes ACPI runtime services and ACPI tables, as taught by ACPI Specification, in order to take the advantage of allowing all ACPI-compatible machines to gain the benefits of OS improvements and innovations, and further to take the advantage of accessing the non-volatile RAM in host devices; ACPI Specification, PDF Page 59 (lines 12-13) and PDF Page 602 (9.15 PC/AT RTC/CMOS Devices).

As per claim 3, Bala as modified by Thad in view of ACPI Specification teaches the information handling system as recited in claim 2, Wherein Thad further teaches further comprising a host 25processing device coupled to the non-transitory computer readable storage medium and to the non-transitory computer readable memory (Bala, Fig. 1, depicts a host computer including a storage 115 and a memory 112), 
wherein during a pre-boot phase of the boot (ACPI Specification, PDF Page 269 (5.2.26 Secure Devices (SDEV) ACPI Table), discloses the enforcement of the table is provided by the secure OS and any pre-boot environment preceding it), the host processing device executes one or more boot services of the boot firmware to configure Peripheral Component Interconnect (PCI) configuration registers contained within the BMC (PCI Specification, PDF Page 71 (Expansion ROM Firmware), discloses that the Peripheral Component Interconnect (PCI) term for firmware executed on a host processor which is used by an add-in device during the boot process, and as disclosed in PDF Page 133 (4.8.3.6 Reset Register), wherein the reset register may exist only in I/O space, Memory space, or in PCI Configuration space) and store configuration space information within an ACPI table of the ACPI 30firmware (ACPI Specification, PDF Page 56 (ACPI Initialization; lines 3-5), discloses that the system firmware then uses information obtained during firmware initialization to update the ACPI tables as necessary with various platform configurations and power interface data, before passing control to the bootstrap loader).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘ACPI Specification’ into the teachings of ‘Bala’ as modified by ‘Thad’, with a motivation to provide store configuration space information within an ACPI table of the ACPI 30firmware, as taught by ACPI Specification, in order to take the advantage of accessing 

As per claim 6, Bala as modified by Thad in view of ACPI Specification teaches the information handling system as recited in claim 3, wherein Bala as modified by Thad fails to explicitly disclose but ACPI Specification teaches during OS runtime, a second ACPI runtime service is executed by the host processing device to provide an authenticated handshake to the BMC, and wherein the BMC firmware is executed by the processor to authenticate the secure runtime request upon receiving the 15secure runtime authenticated handshake (ACPI Specification, PDF Page 71 (Firmware ACPI Control Structure (FACS)), disclose a structure in read/write memory that the platform runtime firmware uses for handshaking between the firmware and the OS. The FACS is passed to an ACPI-compatible OS via the Fixed ACPI Description Table (FADT). The FACS contains the system’s hardware signature at last boot, the firmware waking vector, and the Global Lock).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘ACPI Specification’ into the teachings of ‘Bala’ as modified by ‘Thad’, with a motivation to provide access to the non-volatile RAM in devices that are compatible with the Motorola RTC/CMOS device that was in the IBM PC/AT; ACPI Specification, PDF Page 602 (9.15 PC/AT RTC/CMOS Devices).

As per claim 7, Bala as modified by Thad in view of ACPI Specification teaches the information handling system as recited in claim 3, wherein Bala as modified by during OS runtime, a third ACPI runtime service is executed by the host processing device to access the configuration space information stored within the ACPI table and use the 20configuration space information to locate a device path access service, which points to runtime services of the boot firmware (ACPI Specification, PDF Page 69 (ACPI Namespace), discloses that the OS dynamically changes the contents of the namespace at run-time by loading and/or unloading definition blocks from the ACPI Tables that reside in the ACPI system firmware, All the information in the ACPI Namespace comes from the Differentiated System Description Table (DSDT), which contains the Differentiated Definition Block, and one or more other definition blocks, and as further disclosed in PDF Page 25 (Differentiated System Description Table (DSDT)),  the OS always inserts the DSDT information into the ACPI Namespace at system boot time, and/or see also PDF Page 3 (last Paragraph), discloses an encoding technique that allows ACPI to encode the bus-specific addresses of the devices so they can be found in ACPI).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘ACPI Specification’ into the teachings of ‘Bala’ as modified by ‘Thad’, with a motivation to provide to access to the non-volatile RAM in devices that are compatible with the Motorola RTC/CMOS device that was in the IBM PC/AT; ACPI Specification, PDF Page 602 (9.15 PC/AT RTC/CMOS Devices).

As per claim 8, Bala as modified by Thad in view of ACPI Specification teaches the information handling system as recited in claim 7, wherein Bala fails to teach Thad, Para. [0026], discloses a system (e.g., 110) that includes an operating system (e.g., 120) for performing operations on the system and a storage device (e.g., 130) to communicate with the operating system. The storage device includes firmware (e.g., 132, 134) to establish at least one trusted communication channel (e.g., 180) with an endpoint (e.g., 120, 160, 170) having software and memory (e.g., 142, 150) having secure storage. The firmware can redirect sector requests from the endpoint to secretly and securely access one or more sectors of memory).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Thad’ into the teachings of ‘Bala’, with a motivation to provide anti-malware protection on storage devices by establishing a secure communication channel between a firmware and an authorized entity (e.g., external entity, operating system); Thad, Abstract and Para. [0001].
However Bala as modified by Thad fails to explicitly disclose but ACPI Specification further teaches wherein during OS runtime, the third ACPI runtime service is further executed by the host processing device 25to call the runtime services of the boot firmware (ACPI Specification, PDF Page 56 (lines 29-31), Runtime model section below, and as disclosed in Page 27 (Host Processor Runtime Firmware), wherein the host processor runtime firmware is any runtime firmware which executes on the host processor, and as further disclosed in PDF Page 613 (9.18.14 Relationship to UEFI time source), UEFI runtime services).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘ACPI Specification’ into the teachings of ‘Bala’ as modified by ‘Thad’, with a motivation to provide access to the non-volatile RAM in devices that are compatible with the Motorola RTC/CMOS device that was in the IBM PC/AT; ACPI Specification, PDF Page 602 (9.15 PC/AT RTC/CMOS Devices).

As per claim 9, Bala as modified by Thad in view of ACPI Specification teaches the information handling system as recited in claim 8, Wherein Bala further teaches wherein the BMC 26access service includes methods to directly call functions that are executable to access the shared memory locations within the non-volatile memory (Bala, Para. [0004], when the BMC firmware is executed at the processor, the BMC performs operation, such as simulating the storage device to the host computer through the first communication interface and transferring requested data by accessing the simulated storage device). 
Bala as modified by Thad fails to disclose but ACPI Specification further teaches further comprising an 30SMA service table that includes entries for mapping the methods included within the runtime services of the boot firmware to a BMC access service (ACPI Specification, PDF Page 407 (6.2.13 _PRT (PCI Routing Table)), discloses that the PCI routing table (_PRT) evaluates to a package that contains a list of packages, each of which describes the mapping of a PCI interrupt pin), and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘ACPI Specification’ into the teachings of ‘Bala’ as modified by ‘Thad’, with a motivation to provide an 30SMA service table that includes entries for mapping the methods included within the runtime services of the boot firmware to a BMC access service, as taught by ACPI Specification, in order to provide access to the non-volatile RAM in host devices; ACPI Specification, PDF Page 602 (9.15 PC/AT RTC/CMOS Devices).

As per claim 10, Bala as modified by Thad in view of ACPI Specification teaches the information handling system as recited in claim 9, wherein Bala as modified by Thad fails to explicitly disclose but ACPI Specification further teaches the first ACPI 5runtime service, the second ACPI runtime service, the third ACPI runtime service, the device path access service, the SMA service table and the BMC access service are constructed and stored within a boot table of the boot firmware during the pre-boot phase of the boot firmware (ACPI Specification, PDF Page 56 (ACPI Initialization), discloses XSDT as first table used by the OS’s ACPI subsystems and contains the addresses of most of the other ACPI tables. The XSDT also points to the FADT, the SSDTs and other major ACPI tables).  
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Thad and ACPI Specification, as applied above, and further in view of LI, KEVIN Y. et al. (US 2016/0124751 A1), herein after (Li).

As per claim 254, Bala as modified by Thad in view of ACPI Specification teaches the information handling system as recited in claim 3, wherein Bala as modified by Thad in view of ACPI Specification fails to explicitly disclose but Li teaches during the pre- boot phase of the boot firmware, the host processing device executes one or more additional boot services to disable the PCI configuration registers contained within the BMC to disable access to the shared memory locations (Li, Para. [0039], discloses that the PCI configuration space may be disabled in operation 512 to prevent OS 106A . . . n from being able to automatically discover PCI devices in equipment 104).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Bala’ as modified by ‘Thad’ in view of ‘ACPI Specification’, with a motivation to provide during the pre- boot phase of the boot firmware, the host .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Thad and ACPI specification, as applied above, and further in view of Qureshi, Shiraz Ali et al. (US 2006/0020834 A1), herein after (Qureshi).

As per claim 5, Bala as modified by Thad in view of ACPI Specification teaches the information handling system as recited in claim 3, wherein Bala as modified by Thad in view of ACPI Specification fails to explicitly disclose but Qureshi teaches during OS runtime, a first ACPI runtime service is executed by the host processing device to receive the secure runtime request from the at least one OS application and communicate the secure runtime request to the BMC (Qureshi, Para. [0004], discloses a computer system includes an operating system. An ACPI system is in communication with the operating system and receives an ACPI request from the operating system. A cache is in communication with the ACPI system and receives the ACPI request from the ACPI system and provides ACPI data to the operating system via the ACPI system).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Qureshi’ into the teachings of ‘Bala’ as modified by ‘Thad’ in view of ‘ACPI Specification’, with a motivation to provide during OS runtime, a first ACPI runtime service is executed by the .

Claims 12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Thad, as applied above, and further in view of Culter, Bradley G. et al. (US 2004/0243534 A1), hereinafter (Culter).

As per claim 2012, Bala as modified by Thad teaches the method as recited in claim 11, wherein Bala as modified by Thad fails to explicitly disclose but Culter teaches the step of receiving comprising receiving the secure runtime request from the OS application via a first Advanced Configuration and Power Interface (ACPI) runtime service (Culter, Para. [0047], discloses that in an ACPI-compatible System, OS 303 makes ACPI calls).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Culter’ into the teachings of ‘Bala’ as modified by ‘Thad’, with a motivation to provide the step of receiving comprising receiving the secure runtime request from the OS application via a first Advanced Configuration and Power Interface (ACPI) runtime service, as taught by Culter, in order for an OS to access the system’s ACPI tables. Such ACPI tables that OS accesses at boot time describe the resources available to system; Culter, Para. [0048].

15. Bala as modified by Thad teaches the method as recited in claim 11, wherein Bala fails to teach but Thad further teaches prior to the step of receiving, the method comprises configuring PCI configuration registers of the PCI device (Thad, Para. [0031], discloses that the firmware processes the message and tracks a list of predetermined regions (e.g., LBAs) that the firmware should redirect from, at block 208. The predetermined regions (e.g., LBAs) are configured as often as the caller wants to be redirected to the areas that the caller wants to securely read from) and 
However Bala as modified by Thad fails to explicitly disclose but Culter further teaches storing configuration space information within an Advanced Configuration and Power Interface (ACPI) table (Culter, Para. [0013], discloses an ACPI agent operable to autonomously construct an ACPI table entry for the hardware device using the device-specific descriptor).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Culter’ into the teachings of ‘Bala’ as modified by ‘Thad’, with a motivation to provide storing configuration space information within an Advanced Configuration and Power Interface (ACPI) table, as taught by Culter, in order to take advantage of a method for an ACPI-compatible system autonomously constructing an ACPI table entry for a hardware device is provided; Culter, Abstract.

As per claim 1017, Bala as modified by Thad in view of Culter teaches the method as recited in claim 15, wherein Bala as modified by Thad fails to explicitly disclose but Culter further teaches the step of providing comprises accessing the configuration space information stored within the ACPI table and using the configuration space information to locate the shared memory locations within the non- volatile memory (Culter, Para. [0025], discloses that one feature of ACPI machine language (AML) is that its access to memory, I/O, and PCI configuration space).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Culter’ into the teachings of ‘Bala’ as modified by ‘Thad’, with a motivation to provide the step of providing comprises accessing the configuration space information stored within the ACPI table and using the configuration space information to locate the shared memory locations within the non- volatile memory, as taught by Culter, in order for an OS to access the system’s ACPI tables. Such ACPI tables that OS 303 accesses at boot time describe the resources available to system 300; Culter, Abstract.

As per claim 1518, Bala as modified by Thad in view of Culter teaches the method as recited in claim 15, wherein Bala as modified by Thad fails to explicitly disclose but Culter further teaches the step of providing comprises executing a third ACPI runtime service to call boot firmware runtime services (Culter, Para. [0064], discloses an EFI ABI 610 which is the IA64 standard set of external interfaces (procedure call based) that provides boot services to the OS loader and early OS initialization code. It also contains a very minimal set of runtime services that are available even after the OS is given full control and when the boot-time services become unavailable).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Culter’ into 

As per claim 19, Bala as modified by Thad in view of Culter teaches the method as recited in claim 18, Wherein Bala fails to disclose but Thad further teaches further comprising executing methods within the boot firmware runtime services to open an SMA channel to the shared memory 20locations and begin communication over the SMA channel (Thad, Para. [0026], discloses a system (e.g., 110) that includes an operating system (e.g., 120) for performing operations on the system and a storage device (e.g., 130) to communicate with the operating system. The storage device includes firmware (e.g., 132, 134) to establish at least one trusted communication channel (e.g., 180) with an endpoint (e.g., 120, 160, 170) having software and memory (e.g., 142, 150) having secure storage. The firmware can redirect sector requests from the endpoint to secretly and securely access one or more sectors of memory).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Thad’ into the teachings of ‘Bala’, with a motivation to provide anti-malware protection on storage devices by establishing a secure communication channel between a firmware and an authorized entity (e.g., external entity, operating system); Thad, Abstract and Para. [0001].

20, Bala as modified by Thad in view of Culter teaches the method as recited in claim 19, Wherein Bala fails to disclose but Thad further teaches further comprising mapping the methods within the boot firmware runtime services to an access service comprising methods to directly call functions, which are executable to access the shared memory locations (Thad, Para. [0027 and 0039], discloses that the firmware may optionally establish an additional secure communication channel with the authorized external entity via an out-of-band channel using PCI I/O functions or other out-of-band I/O in combination with extended firmware features as an alternate trusted communications channel to the storage subsystem).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Thad’ into the teachings of ‘Bala’, with a motivation to provide anti-malware protection on storage devices by establishing a secure communication channel between a firmware and an authorized entity (e.g., external entity, operating system); Thad, Abstract and Para. [0001].

Claims 13 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Thad and Culter, as applied above, and further in view of LI; KEVIN Y. et al. (US 20160124751 A1), hereinafter (Li).

As per claim 13, Bala as modified by Thad in view of Culter teaches the method as recited in claim 11, wherein Bala as modified by Thad in view of Culter fails to explicitly disclose but Li teaches the step of authenticating comprises 25authenticating the secure runtime request upon receiving a secure runtime authenticated handshake from a second Advanced Configuration and Power Interface (ACPI) runtime service (Li, Para. [0039], discloses that each OS 106A . . . n may use a corresponding custom ACPI table that was generated in operation 514, the custom ACPI tables describing a portion of equipment 104A . . . n that each OS 106A . . . n is allowed to access during operation, such as an authentication operation performed on area of memory utilized by OS 106b (see Para. [0050])).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Bala’ as modified by ‘Thad’ in view of ‘Culter’, with a motivation to provide the step of authenticating25 the secure runtime request upon receiving a secure runtime authenticated handshake from a second Advanced Configuration and Power Interface (ACPI) runtime service, as taught by Li, in order to facilitate the operation and interaction of OS with memory; Li, Para. [0022].

As per claim 16, Bala as modified by Thad in view of Culter teaches the method as recited in claim 15, wherein Bala as modified by Thad in view of Culter fails to explicitly disclose but Li teaches prior to the step of receiving, the method comprises disabling the PCI configuration registers of the PCI device to disable access to the shared memory locations (Li, Para. [0039], discloses that the PCI configuration space may be disabled in operation 512 to prevent OS 106A . . . n from being able to automatically discover PCI devices in equipment 104).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Bala’ as modified by ‘Thad’ in view of ‘Culter’, with a motivation to provide .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1.	Bhatia; Anurag et al. (US 9043527 B2), the present disclosure relates generally to a baseboard management controller, and more specifically to PCI express channel implementation in an Intelligent Platform Management Interface stack of the baseboard management controller.
2.	TORIYAMA; Koji (US 20160055007 A1), the embodiments discussed herein are related to an information processing apparatus and a setting method for an information processing apparatus. 
3.	Bhatia; Anurag et al. (US 20170024353 A1), the present disclosure relates generally to baseboard management controller (BMC) technology, and more particularly to a dedicated local area network (LAN) interface per IPMI instance on a multiple BMC (MBMC) system with single physical network interface.
4.	Flynn; David et al. (US 20080313312 A1), this invention relates to baseboard management controllers (BMC) and more particularly relates to a reconfigurable, networked BMC.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey C Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ALI CHEEMA/
Examiner, Art Unit 2433

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498